$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                         District of Columbia
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                   /28,6( (15,48( &2/21                                       &DVH1R




                               Defendant


                                                       $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         /28,6( (15,48( &2/21                                                                              
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW        u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                       u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  6HH DWWDFKHG DIILGDYLW ZKLFK LV LQFRUSRUDWHG KHUHLQ E\ UHIHUHQFH




                                                                                                          2021.02.10
                                                                                                          15:36:53 -05'00'
'DWH           
                                                                                            Issuing officer’s signature

&LW\DQGVWDWH         :DVKLQJWRQ '&                                       =LD 0 )DUXTXL  8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                                                                              Printed name and title


                                                                   5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                            

'DWH
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title


                           Case 4:21-mj-00011-LMC Document 1-2 Filed 02/11/21 Page 1 of 2
$2 5HY $UUHVW:DUUDQW 3DJH




                       7KLVVHFRQGSDJHFRQWDLQVSHUVRQDOLGHQWLILHUVSURYLGHGIRUODZHQIRUFHPHQWXVHRQO\
                       DQGWKHUHIRUHVKRXOGQRWEHILOHGLQFRXUWZLWKWKHH[HFXWHGZDUUDQWXQOHVVXQGHUVHDO

                                                            (Not for Public Disclosure)

1DPHRIGHIHQGDQWRIIHQGHU               /RXLVH (QULTXH &RORQ

.QRZQDOLDVHV              QD

/DVWNQRZQUHVLGHQFH                   1: 3LHU &RXUW %OXH 6SULQJV 0LVVRXUL 

3ULRUDGGUHVVHVWRZKLFKGHIHQGDQWRIIHQGHUPD\VWLOOKDYHWLHV            QD


/DVWNQRZQHPSOR\PHQW                    QD

/DVWNQRZQWHOHSKRQHQXPEHUV                   

3ODFHRIELUWK             XQNQRZQ

'DWHRIELUWK              

6RFLDO6HFXULW\QXPEHU                  

+HLJKW            XQNQRZQ                                                 :HLJKW        XQNQRZQ

6H[       0DOH                                                            5DFH      XQNQRZQ

+DLU      %ODFN                                                           (\HV      XQNQRZQ

6FDUVWDWWRRVRWKHUGLVWLQJXLVKLQJPDUNV             QD




+LVWRU\RIYLROHQFHZHDSRQVGUXJXVH               QD


.QRZQIDPLO\IULHQGVDQGRWKHUDVVRFLDWHV(name, relation, address, phone number)            QD


)%,QXPEHU
&RPSOHWHGHVFULSWLRQRIDXWR                   QD


,QYHVWLJDWLYHDJHQF\DQGDGGUHVV               )HGHUDO %XUHDX RI ,QYHVWLJDWLRQ :DVKLQJWRQ )LHOG 2IILFH  WK 6W 1: :DVKLQJWRQ
                                                '& 

1DPHDQGWHOHSKRQHQXPEHUV RIILFHDQGFHOO RISUHWULDOVHUYLFHVRUSUREDWLRQRIILFHU(if applicable)
QD



'DWHRIODVWFRQWDFWZLWKSUHWULDOVHUYLFHVRUSUREDWLRQRIILFHU(if applicable)         QD




                          Case 4:21-mj-00011-LMC Document 1-2 Filed 02/11/21 Page 2 of 2
